Citation Nr: 0705967	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hiatal hernia.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a disability manifested by stomach problems 
(other than a hiatal hernia), including gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

As a procedural matter, in September 1992 and later in June 
1996, the veteran submitted statements requesting that his 
claims for entitlement to service connection for a hiatal 
hernia and disability manifested by stomach problems (other 
than a hiatal hernia) be reopened.  By a rating decision 
dated in February 1997, the RO confirmed the prior denial of 
the claims by finding that the record evidence did not show 
that the conditions were incurred in service or continuously 
treated since the veteran's separation from service.  The 
veteran submitted a statement in March 1997, expressing 
disagreement with the adverse determinations in the February 
1997 rating decision.  Later that month, in March 1997, the 
RO sent the veteran a letter asking that he clarify the 
issues being appealed, see 38 C.F.R. § 19.26 (1997), to which 
the veteran did not respond.  The record indicates that the 
RO took no further action to process the appeal initiated by 
the March 1997 notice of disagreement, and in effect withdrew 
the veteran's appeal.

Notably, however, the governing regulation in effect in 1997 
provided no authority for the RO to treat the veteran's March 
1997 notice of disagreement as having been withdrawn.  
Instead, if the RO questioned the adequacy of the veteran's 
March 1997 notice of disagreement, the procedures for an 
administrative appeal were to be followed.  38 C.F.R. § 19.27 
(1997).  And, if the veteran or his representative protested 
such a determination as to the adequacy of the notice of 
disagreement, the due process rubric of 38 C.F.R. § 19.28 
(1997) required that the veteran be furnished a Statement of 
the Case.  Neither was done in this case.

As a result, the Board construes the veteran's March 1997 
statement, for purposes of this appeal, as a valid notice of 
disagreement with respect to the February 1997 rating 
decision.  See Hamilton v. Brown, 4 Vet. App. 528, 538 
(1993).  In August 2002, the RO furnished the veteran a 
Statement of the Case that contained a summary of the 
evidence dating from 1982 and relating to the issues on 
appeal, a summary of the applicable laws and regulations, and 
the reasons for the determinations with respect to which 
disagreement has been expressed.  38 C.F.R. § 19.29 (2002 & 
2006).  The RO received the veteran's Substantive Appeal (VA 
Form 9) in September 2002.  38 U.S.C.A. § 7105 (West 2002).

During the course of the appeal, the jurisdiction of the case 
was transferred to the RO in Providence, Rhode Island.  In 
June 2004 and November 2005, the Board remanded the appeal 
for further development.  

In November 2005, the Board, in relevant part, remanded the 
claim of whether new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
a stomach disorder, to include hiatal hernia.  As a result of 
the decisions reached below, the issues of entitlement to 
service connection for a hiatal hernia and a disability 
manifested by stomach problems (other than a hiatal hernia) 
are REMANDED to the RO, via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In a rating decision dated in March 1982, the RO denied 
the veteran's claims of entitlement to service connection for 
a hiatal hernia and a disability manifested by stomach 
problems (other than a hiatal hernia); the veteran initiated 
an appeal by filing a notice of disagreement; the RO 
furnished the veteran a statement of the case in April 1982; 
but the veteran failed to complete the appeal by filing a 
substantive appeal.

2.  The evidence submitted since the March 1982 rating 
decision bears directly and substantially upon the specific 
matters under consideration (i.e., whether the evidence tends 
to show continued treatment for a hiatal hernia after 
service; and whether the veteran currently has a 
gastrointestinal disorder diagnosed as gastritis) is not 
cumulative or redundant and, when considered alone or 
together with all of the evidence, both old and new, has a 
significant effect upon the facts previously considered.


CONCLUSION OF LAW

The evidence received since the March 1982 rating decision, 
which is final, is new and material, and the claims for 
service connection for a hiatal hernia and a disability 
manifested by stomach problems (other than a hiatal hernia), 
including gastritis, are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.104(a), 3.156(a) (1997 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2004), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Board 
has considered this new legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.




New and Material Evidence

The veteran's original claims for service connection for a 
hiatal hernia and a disability manifested by stomach problems 
(other than a hiatal hernia) were denied in a rating decision 
dated in March 1982.  That decision was predicated on the 
findings that the evidence did not to show that the veteran 
developed a chronic gastrointestinal disorder, or that the 
veteran received continued treatment for chronic stomach 
problems, including a hiatal hernia, after service; and that 
the record evidence did not show a current a disability 
manifested by gastritis.  While a timely notice of 
disagreement was filed, and a statement of the case was 
furnished, no substantive appeal was filed by the veteran.  
As a result, the March 1982 rating decision became final with 
respect to these claims.  See 38 U.S.C.A. § 7105(a), (d)(3); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2006).

Generally, a final decision issued by VA may not thereafter 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. §5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Id.

With claims to reopen filed prior to August 29, 2001, such as 
this one, new and material evidence is defined as evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the evidence 
that must be considered in determining whether there is a 
basis for reopening the claims is the evidence added to the 
record since the March 1982 rating decision, the last 
disposition in which the claims were finally disallowed on 
any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence on file at the time of the March 1982 rating 
decision consisted of the service medical records showing 
that the veteran was treated on multiple occasions for 
stomach complaints.  The repeated gastrointestinal (GI) 
series were negative for duodenal ulcer, and there was no 
mention of a hiatal hernia.  The records showed that the 
veteran had a pre-service history of alcoholism and stomach 
pain, and that he evidently continued to drink during 
military service.  The diagnosis on more than one occasion 
was alcoholic gastritis.  Upon separation examination, a 
history of recurrent abdominal pain for the past 8 years with 
numerous evaluations in recent years was noted.  The 
separation examination was negative for diagnoses of a 
stomach disorder or a hiatal hernia.  The upper GI series in 
1964 was negative for peptic ulcer; and a history of 
excessive drinking prior to service was also noted.

The private records show treatment in February 1966 for 
hypertrophic gastritis with associated duodenitis.  In March 
1975, the veteran was seen at a private facility after 
vomiting blood over the past 2 hours after drinking heavily.  
An upper GI series showed acute esophagitis and a sliding 
hiatus hernia.  The private records show additional treatment 
for gastritis in 1981.  

The statements provided by private physicians from the early 
1980s were also of record.  One doctor noted that he had 
known the veteran since 1964 and had treated him for a knee 
problem.  Another doctor noted that he treated the veteran in 
January 1965 for complaints of upper GI distress.  During 
this latter session, the veteran stated that he had been born 
with pyloris stenosis, which had resulted in vomiting for 5-6 
years.  He related that his vomiting had started again in 
1960 on an intermittent basis; and that in 1964 he had had a 
few episodes of hemoptysis.  According to the veteran, liquor 
particularly upset his stomach, but he continued to consume 
alcohol.  The veteran was given an ulcer diet and some 
medication.  This doctor suggested that the veteran return 
for additional testing but noted that he did not.

The evidence received since the March 1982 rating decision 
consisted of VA records dated from 1979 to 1982.  These 
records show that the veteran sought treatment in 1981 for 
severe gastric symptoms.  In June 1982, he was seen after 
over consumption of alcohol and recurrent vomiting for 3 
days.  In July 1982, he was seen for hiatal hernia repair.

VA records dated in the mid 1980s showed treatment for 
various problems to include alcohol dependence.  A history of 
GI problems was noted upon VA examination in 1987.  In 1991, 
the veteran was hospitalized at a VA facility for abdominal 
pain, and increased alcohol consumption preceded this 
admissions.  The final diagnoses included acute pancreatitis, 
GI bleeding by history, cholelithiasis with cholecystectomy, 
and chronic alcohol abuse.

Also considered were various statements dated and received in 
1992 as provided by the veteran's friends and members of his 
family, in which it was attested that he had stomach problems 
during service and thereafter.  These statements indicate 
that the veteran's was always on a special diet, but later he 
was found to have a hiatal hernia.  They also suggest that 
the veteran's stomach problems originated in service and 
later developed into a hiatal hernia.  The statements added 
to the record by the veteran, or on his behalf, reiterate his 
lay observations of experiencing stomach problems during 
service.

The VA records dated in the 1990s through 2005 essentially 
reflect treatment for various conditions, to include 
degenerative arthritis, prostate cancer and gout.  He was 
also seen for occasional GI problems.

Of this evidence, the Board finds that the lay statements, 
together with the VA medical records dating from 1979 to 
2005, are new and material.  This evidence is new in that it 
was not of record at the time of the March 1982 rating 
decision.  This evidence is material in that it tends to show 
that the veteran presented with diagnoses of gastritis in 
1981, and hiatal hernia repair in 1982.  This evidence also 
tends to show that the veteran continued to receive treatment 
for gastrointestinal problems, stomach problems, and gastric 
symptoms that date back to service and shortly thereafter.  
Thus, in that new and material evidence has been presented, 
the veteran's claims for service connection for hiatal hernia 
and a disability manifested by stomach problems (other than a 
hiatal hernia), including gastritis, are reopened.


ORDER

New and material evidence having been presented, the claims 
of entitlement to service connection for a hiatal hernia and 
a disability manifested by stomach problems (other than a 
hiatal hernia), including gastritis, are reopened; and the 
appeal is granted to this extent only.


REMAND

As indicated, the veteran's claims for service connection for 
a hiatal hernia and a disability manifested by stomach 
problems (other than a hiatal hernia), including gastritis 
are reopened.  The evidence now includes new evidence in the 
form of VA medical records and lay statements, which contain 
diagnostic findings of hiatal hernia repair and gastritis, 
which have been related to service.  However, further 
development is necessary, as to the cited GI ailments, before 
considering the merits of each claim.  In addition, the 
record indicates that the veteran was diagnosed with 
gastritis both during service and after service.  In-service 
records reflect that this stomach ailment may be due to 
excessive alcohol abuse.  However, there remains a question 
of etiology that has not been addressed by medical 
professionals.

Accordingly, the case is remanded for the following actions:

1.  With respect to the issues of 
entitlement to service connection for a 
hiatal hernia, and entitlement to service 
connection for a disability manifested by 
stomach problems (other than a hiatal 
hernia), including gastritis, please send 
the veteran a letter that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should indicate 
what, if any, information and evidence 
not previously provided to the VA is 
necessary to substantiate the veteran's 
claims.  The letter should indicate which 
portion of the evidence, if any, VA will 
attempt to obtain on the veteran's 
behalf.  The letter should also request 
that the veteran provide any evidence in 
his possession that pertains to the 
claims, and includes an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims per Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Please schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
gastrointestinal disorder, including a 
hiatal hernia and/or gastritis.  The 
claims folder and a copy of this Remand 
should be made available to and reviewed 
by the examiner.  All indicated studies 
and tests should be accomplished, and all 
clinical findings should be reported in 
detail.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner is should be 
provide the following opinions:

With respect to each currently present 
gastrointestinal disorder, as to whether 
it is at least as likely as not (a 50 
percent probability or more) that the 
disorder originated in service or is 
otherwise etiologically related to any 
incident of service, as opposed to 
excessive alcohol consumption before, 
during or after service.  The examiner 
should set forth a complete rationale for 
the all opinions expressed and 
conclusions reached, in a legible report. 

3.  Then readjudicate the claims of 
entitlement to service connection for a 
hiatal hernia, and entitlement to 
service connection for a disability 
manifested by stomach problems (other 
than a hiatal hernia), including 
gastritis, on the merits, in light of 
the additional evidence obtained.  If 
these claims are not granted to the 
veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


